 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4097 
 
AN ACT 
To amend the John F. Kennedy Center Act to authorize appropriations for the John F. Kennedy Center for the Performing Arts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the John F. Kennedy Center Reauthorization Act of 2012.  
2.Expansion project for John F. Kennedy Center for the Performing ArtsSection 3 of the John F. Kennedy Center Act (20 U.S.C. 76i) is amended by adding at the end the following: 
 
(c)Expansion project 
(1)Authority to construct 
(A)In generalSubject to the requirements of this subsection, the Board may undertake such activities as may be necessary to construct the expansion project.  
(B)Responsibilities of the BoardThe Board may construct the expansion project, and shall be responsible for the planning, design, engineering, and construction of the expansion project.  
(C)Limitations 
(i)MissionAll activities carried out under this paragraph shall be within the mission of the John F. Kennedy Center for the Performing Arts to serve as the national center for the performing arts.  
(ii)FundingThe costs of planning, design, engineering, and construction of the expansion project shall be paid for using nonappropriated funds.  
(2)Annual operations and maintenance costs 
(A)EstimatesBefore awarding a contract for construction of the expansion project, the Board shall estimate any additional annual operations and maintenance costs (or savings) associated with the project.  
(B)Budget requestsThe Board shall account for any additional costs identified under subparagraph (A) in making a budget request for fiscal year 2014 and each fiscal year thereafter.  
(C)Budget prioritiesThe Board shall base a final determination on whether to proceed with the expansion project on the ability of the Board to accommodate any additional costs identified under subparagraph (A) within the other budget priorities of the Board.  
(3)AcknowledgmentsThe Board may acknowledge private contributions used in carrying out the expansion project in the interior of the project, but may not acknowledge such private contributions on the exterior of the project. Any acknowledgment of private contributions under this paragraph shall be consistent with the requirements of section 4(b).  
(4)Expansion project definedIn this subsection, the term expansion project means an addition to the south end of the building of the John F. Kennedy Center for the Performing Arts that— 
(A)is less than 100,000 square feet;  
(B)will improve the existing (as of the date of enactment of this subsection) accessibility and education functions of the Center; and  
(C)will become part of the existing (as of the date of enactment of this subsection) structure of the Center. .  
3.Authorization of appropriationsSection 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following: 
 
(a)Maintenance, repair, and securityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H) $22,379,000 for each of fiscal years 2013 and 2014.  
(b)Capital projectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1) $13,588,000 for each of fiscal years 2013 and 2014. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
